Ness, Chief Justice
(dissenting):
I respectfully dissent. In my opinion, the statutory amendment was remedial in nature and therefore may be applied retroactively. I would reverse.
At the time of appellant’s injury, the provisions of S. C. Code Ann. Section 42-9-10 (1976) provided benefits not to exceed 500 weeks. Approximately a year after appellant’s injury, the statute was amended to permit lifetime benefits.
As a general rule, statutes are to be applied prospectively only unless the statute clearly indicates otherwise or unless the statute is remedial or procedural in nature. Oehler v. Clinton, 282 S. C. 25, 317 S. E. (2d) 445 (1984); Schall v. Sturm, Huger Company, Inc., 278 S. C. 646, 300 S. E. (2d) 735 (1983). A statutory amendment which affects the remedies which may be recovered for a particular wrong is remedial in nature and will be applied retroactively. William C. Logan *93& Associates v. Leatherman, 290 S. C. 400, 351 S. E. (2d) 146 (1986) [amendment created a new remedy, and existing remedies were undisturbed].
The amendment in this case expanded an existing remedy and retroactive application should be permitted. See, e.g., Bartlett v. Nationwide Mutual Fire Insurance Company, 290 S. C. 154, 348 S. E. (2d) 530, 532 (Ct. App. 1986) [“decisions creating new remedies to vindicate existing rights are applied retroactively]”].
The plurality’s analysis of Sellers v. Daniel Construction Company, supra, is not inconsistent with this view. They cite the following from Sellers “the law in effect at the time of the injury governs the rights of the parties ...” (Emphasis added). In this case, we are not focusing on rights, but on remedies recoverable for existing rights. Sellers, therefore, is not controlling, but is consistent with my conclusion.
I would reverse.